        Case 2:19-cv-01467-ACA Document 39 Filed 07/23/20 Page 1 of 3                      FILED
                                                                                   2020 Jul-23 PM 01:55
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


           IN THE UNITED STATED DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JEFFCOAT ENTERPRISES, INC.,)
                           )
     Plaintiff,            )
                           )
v.                         )                           CASE NUMBER.:
                           )                           2:19-cv-01467-ACA
LINVILLE MEMORIAL FUNERAL )
HOME, INC., BRAD LINVILLE, )
and MADONNA LINVILE,       )
                           )
     Defendants.           )


                             JOINT STATUS REPORT


      COME NOW the parties in the above-referenced case, and pursuant to the

Court’s order, state the following as their joint status report.

      1.     The claims against, Brad Linville, Madonna Linville, and Linville

Memorial Funeral Home: As the Court is aware, Defendants made an Offer of

Judgment pursuant to Fed. R. Civ. P. 68, on July 2, 2020. Plaintiff accepted that

Offer of Judgment on June 22, 2020. Doc. 36.

      The Offer of Judgment did not include a resolution of attorney’s fees. The

parties are negotiating those fees, in hopes that they can be resolved without court

intervention. The parties are also attempting to negotiate a resolution of the entire

case, and request ten (10) days to do so before the court enters an order on the Offer

of Judgment as to the claims of Jeffcoat against the Linville entities.
           Case 2:19-cv-01467-ACA Document 39 Filed 07/23/20 Page 2 of 3




      2.       Linville Memorial Funeral Home’s Counterclaim: The only remaining

claim in the court is the Counterclaim of Linville Memorial Funeral Home against

Jeffcoat Enterprises, Inc. The parties have exchanged additional discovery on that

claim, and are in a position to go forward with the remaining discovery through trial.

However, the parties are attempting to negotiate a resolution of that counterclaim,

along with the affirmative claim of Jeffcoat Enterprises, Inc., which would resolve

the whole case.

      As stated above, the parties request ten (10) additional days to do that before

the court enters an order as to the Offer of Judgment and the fee issue.

      3.       Mediation: The parties do not object to mediation, however, they have

engaged in substantive settlement negotiations on their own, and believe that they

can resolve the case, if at all, without the need for a mediation, because there is only

the counterclaim, and the attorney’s fee issue as to Jeffcoat’s affirmative claims to

resolve.

      Dated this the 23rd day of July, 2020.


/s/ Brian M. Clark                             /s/ Wesley L. Phillips
Brian M. Clark                                 Wesley L. Phillips
Attorney for Defendants                        Attorney for Plaintiff
Linville Memorial Funeral Home and             Jeffcoat Enterprises, Inc.
Brad Linville




                                           2
       Case 2:19-cv-01467-ACA Document 39 Filed 07/23/20 Page 3 of 3




OF COUNSEL:                             OF COUNSEL:
WIGGINS CHILDS PANTAZIS                 PHILLIPS LAW GROUP, LLC
   FISHER GOLDFARB, LLC                 Post Office Box 362001
The Kress Building                      Birmingham, Alabama 35236
301 19th Street North
Birmingham, Alabama 35203
Email: bclark@wigginschilds.com

/s/ Roger C. Appell
Attorney for Defendant
Madonna Linville

OF COUNSEL:
LAW OFFICE OF ROGER C. APPELL
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 252-9642
rcappell@aol.com




                                    3
